DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Applicant’s election of Species A, corresponding to Figure 1, Claims 1-2 and 5-19, in the reply filed on 09/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
Regarding limitations recited in claims 1-2 and 5-19 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
It has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding the recitations of a method of making said system, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (Wireless Sensor Nodes for Environmental Monitoring in Internet of Things).
Regarding claim 1, Nguyen discloses a system for determining and/or monitoring at least one state variable of a measurement object (Fig. 1; TABLE I),
comprising at least one analysis sensor (Fig. 1, see: plurality of Nodes; pg. 3/C. Sensors, see: Each node consisted of five sensors with characteristics described in Table I), a control apparatus (Fig. 1, see: System-on-Chip; pg. 2/A. System overview, see: System-on-Chip (SoC) nRF51822) and a read-out apparatus (Fig. 1, see: Hub A, Hub B; pg. 2/A. System overview, see: transceiver hub),
wherein the analysis sensor is configured to be introducible into the measurement object for remaining within the same and to be sensitive to at least one ion type and to generate measurement data in the measurement object based on a concentration of the ion type (TABLE I, see: pH sensor; pg. 1-2/I. INTRODUCTION, see: environment (including soil) monitoring system which includes pH sensors),
wherein the control apparatus is configured to control the analysis sensor with respect to the generation of the measurement data (pg. 2/A. System overview, see: System-on-Chip (SoC) nRF51822),
wherein the read-out apparatus is configured to read out the measurement data from the analysis sensor (pg. 2/A. System overview, see: transceiver hub), and
comprising a permanent individual network (Fig. 1, see: Internet Cloud) with a common central network node (Fig. 1, see: Hub M),
wherein several analysis sensors that are sensitive to the same ion type or to different ion types exist, wherein the several analysis sensors are configured to be read-out via the common central network node (Fig. 1, see: plurality of Nodes in wireless communication with the Internet Cloud, each of which comprises a pH sensor),
wherein the read-out apparatus comprises a first read-out unit (Fig. 1, see: Hub M) and a second read-out unit (Fig. 1, see: Hub A, Hub B), wherein the first read-out unit is configured as the common central network node  (Fig. 1, see: Hub M couples Hub A and Hub B), and wherein the second read-out unit is a mobile read-out unit disposed outside the measurement object that is configured to communicate wirelessly with the first read-out unit introduced into the measurement object (pg. 2/A. System overview, see: transceiver hub (Hub A, Hub B) is disclosed as being positioned within Bluetooth Smart protocol transmission range of up to eight nodes simultaneously without the use of repeater nodes),
wherein the analysis sensors and the first read-out unit are configured to be permanently buried within the measurement object (It is the position of the Examiner, that the disclosure of the prior art of being intended for environmental soil monitoring and wireless operation (charging and communication), the analogous analysis sensors and first read-out unit of the prior art device are fully capable of being buried permanently within the soil),
wherein the system further comprises at least one energy source that is configured to supply at least one analysis sensor with energy, wherein the energy source comprises at least one accumulator and wherein the energy source is configured such that the accumulator can be charged inductively (Fig. 1, see: Energy harvesting module; pg. 2/A. System overview, see: power harvesting module comprising a solar panel and wireless power transmitter).
Regarding claim 2, Nguyen further discloses the measurement object is soil (pg. 1-2/I. INTRODUCTION, see: environment (including soil) monitoring system).
Regarding claim 5, Nguyen further discloses the several analysis sensors are configured to be read out individually (pg. 2/A. System overview, see: transceiver hub (Hub A, Hub B) is disclosed as being positioned within Bluetooth Smart protocol transmission range of up to eight nodes simultaneously without the use of repeater nodes, therefore each node is fully capable of being interrogated individually by the Hubs).
Regarding claim 6, Nguyen further discloses at least one memory device exists (Fig. 1, see: Internet Cloud; pg. 2/A. System overview, see: System-on-Chip (SoC) nRF51822; Nordic Semiconductor nRF51822 Product Brief, see: Flash, RAM), and wherein the memory device is configured to store the measurement data and/or data derived from the measurement data (pg. 2/A. System overview, see: information from the sensors was processed and transmitted wirelessly to a transceiver hub which updated the Cloud data over the Internet; The Flash memory is fully capable of storing the measurement data and/or data derived from the measurement data).
Regarding claim 7, Nguyen further discloses the memory device is connected to the read-out apparatus and configured in order to be introducible into the measurement object for remaining within the same (Fig. 1, see: System-on-Chip is integrated with the sensors, wirelessly coupled to the Hubs and configured for environmental soil monitoring).
Regarding claim 8, Nguyen further discloses the system comprises at least one evaluation apparatus (Fig. 1, see: Internet Cloud; pg. 2/A. System overview, see: System-on-Chip (SoC) nRF51822; Nordic Semiconductor nRF51822 Product Brief, see: Processor), and wherein the evaluation apparatus is configured to evaluate the measurement data with respect to the state variable and/or to derive data from the measurement data (Cloud applications are fully capable of performing the instantly recited computational functions; The Processor is fully capable of performing the instantly recited computational functions).
Regarding claim 9, Nguyen further discloses the evaluation apparatus is connected to the read-out apparatus and configured in order to be introducible into the measurement object for remaining within the same (Fig. 1, see: System-on-Chip is integrated with the sensors, wirelessly coupled to the Hubs and configured for environmental soil monitoring).
Regarding claim 10, Nguyen further discloses the system comprises at least one additional sensor, wherein the additional sensor is an ion-independent sensor differing from the at least one analysis sensor, and wherein the additional sensor is configured to be introducible into the measurement object for remaining within the same and to generate measurement data at least in dependence on a temperature, fill level, flow rate, pH value, electric resistance, electric conductivity, proportion of a gas, proportion of oxygen or flow velocity (Fig. 1, see: plurality of Nodes, each of which comprises a pH sensor, and is configured for environmental soil monitoring).
Regarding claim 11, Nguyen further discloses the additional sensor can be read out by the read-out apparatus (Fig. 1, see: plurality of Nodes in wireless communication with the Hubs).
Regarding claim 12, Nguyen further discloses the system comprises at least one evaluation apparatus (Fig. 1, see: Internet Cloud; pg. 2/A. System overview, see: System-on-Chip (SoC) nRF51822; Nordic Semiconductor nRF51822 Product Brief, see: Processor), and wherein the evaluation apparatus is configured to use measurement values of the additional sensors read out by the read-out apparatus together with the measurement data of the at least one analysis sensor for monitoring the state variable of the measurement object (Cloud applications are fully capable of performing the instantly recited computational functions; The Processors of each node is fully capable of performing the instantly recited computational functions).
Regarding claim 13, Nguyen further discloses the energy source is configured to generate energy by means of energy harvesting (Fig. 1, see: Solar panel).
Regarding claim 14, Nguyen further discloses at least one analysis sensor and the read-out apparatus are connected wirelessly and/or by electromagnetic waves with regard to data transmission (Fig. 1, see: RF transceiver configured for 2.4 GHz wireless communication).
Regarding claim 15, Nguyen further discloses the read-out apparatus is configured as mobile unit (It is the position of the Examiner, that the disclosed Hubs are fully capable of being mobile).
Regarding claim 17, Nguyen further discloses at least one analysis sensor is configured to allow a measurement of at least nitrate, nitrite, chloride, fluoride, sulfate, ammonium, oxygen, phosphate, potassium, sodium or calcium and/or the degradation products of the same and/or at least one acid and/or at least one degradation product during a fermentation process (TABLE I, see: pH sensor).
Regarding claim 18, Nguyen further discloses at least one analysis sensor is configured to allow a measurement of at least one biocide, plasticizer, algae, fungi, spores, bacteria, a toxic agent, a toxin or a metallic substance (TABLE I, see: pH sensor; pg. 1-2/I. INTRODUCTION, see: high acidity rainwater causes the death of plans and forests (biocide)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Wireless Sensor Nodes for Environmental Monitoring in Internet of Things), in view of Long et al. (Spectral Imaging and Electrochemical Study on the Response Mechanism of Ionophore-Based Polymeric Membrane Amperometric pH Sensors) and Atkinson et al. (A Novel Thick-Film Screen Printed Electrical Conductivity Sensor for Measurement of Liquid and Soil Conductivity).
Regarding 16, while Nguyen discloses each node comprises a pH sensor (Fig. 1, see: plurality of Nodes, each of which comprises a pH sensor, and is configured for environmental soil monitoring), Nguyen does not explicitly disclose the pH sensor comprising at least one ion-selective electrode, an ion selective membrane comprising at least one ionophore, a reference electrode, and a counter electrode.
Long teaches an analogous amperometric pH sensor (pg. 1262-1263, see: 2.2. Membrane Preparation, 2.4. Electrodes) comprising a Philips electrode body (analogous to an “ion-selective electrode”), an ion-selective membrane comprising chromoionophore ETH 5294 (analogous to an “ion selective membrane comprising at least one ionophore”), a saturated KCl, Ag/AgCl reference electrode (analogous to a “reference electrode”), and a Pt cage counter electrode (analogous to a “counter electrode”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to obtain the details of the pH sensor missing from the primary reference by using a literature search, or other known references such as Long, because selecting one of known designs for a pH sensor would have been considered obvious to one of ordinary skill in the art.
Modified Nguyen does not explicitly disclose the ion-selective electrode being printed on a foil.
Atkinson teaches an analogous conductivity sensor (Figure 1) for measurement of liquid and soil conductivity comprising pH sensor ion selective electrode printed onto a planar substrate (analogous to “foil”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the pH sensor in the device disclosed by modified Nguyen into a plana substrate configuration, as taught by Atkinson, since such a modification would have produced a sensor with more repeatable cell constant over a wider range of conductivities (pg. 3-4/V. RESULTS & DISCUSSION).  Additionally, the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Wireless Sensor Nodes for Environmental Monitoring in Internet of Things), in view of Atkinson et al. (A Novel Thick-Film Screen Printed Electrical Conductivity Sensor for Measurement of Liquid and Soil Conductivity).
Regarding claim 19, Nguyen does not explicitly disclose the at least one analysis sensor is biodegradable.
Atkinson teaches a mounting arrangement (Figure 4) for an analogous conductivity sensor for measurement of liquid and soil conductivity comprising a pH sensor (Figure 1), wherein the mounting arrangement is comprised of a biodegradable polymer.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a biodegradable polymer as the material for the pH sensor in the device disclosed by Nguyen, as taught by Atkinson, since such a modification would have provided for ease of disposal by reducing the quantity of bob-biodegradable components in the environmental soil monitor.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797